Order Filed August 15, 2016




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-16-00781-CV

                             IN RE TRAVIS FOSTER, Relator

                Original Proceeding from the 305th Judicial District Court
                                  Dallas County, Texas
                             Trial Court Cause No. 15-00357

                                         ORDER
                         Before Justices Francis, Evans, and Stoddart

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                 /s/ CRAIG STODDART
                                                     JUSTICE